McLAUGHLIN, J. I dissent.
The "principal question litigated upon the trial was whether or not the scaffold which collapsed was properly constructed. The defendant was not bound to furnish the best known scaffold, but only such as was reasonably fit and safe, considering the nature of the work to be done upon it,—one such as a man of ordinary prudence would construct and use, having regard to his own safety, if he were to do individual work upon it. Harley v. Manufacturing Co., 142 N. Y. 31, 36 N. E. 813. As already said, the principal fact litigated was whether the defendant had performed its duty in constructing the scaffold, and brought itself within the rule alluded to; and, as bearing upon this question, opinions of several witnesses offered on the part of the plaintiff were taken, against the objection and exception of the defendant. Thus, one witness was permitted to testify:
“Q. Now, I ask you, in your opinion as an experienced pile driver, whether the piles were solid enough to construct upon? A. They were not. Q. Mr. Joyce, were the ninth, eighth, and seventh bents reasonably safe, in your opinion, without the X braces which you have described, and without the cleats or scabs which you have described? A. It was not safe.”
And another witness was asked:
“Was it usual to put on a traveler of this kind, and stand it over the bents that were not X-braced one with another, and that did not have X-bracing between the legs of the bents and ttfe sills on which they rested? A. No, sir. Q. Was that a reasonably safe way of constructing such false work? A. No, sir; it was not.”
To enable the jury to determine whether the defendant was guilty of negligence in the construction of the scaffold, it was proper and competent for the plaintiff to prove in detail the way it was constructed, the strain to which it was subjected, the weight placed upon it, and its liability to break by reason of such strain and weight, as well as the experience of persons who had constructed and used similar scaffolds. In other words, the construction and strain, by reason of the use of the scaffold, could all be laid before the jury, and, after a fair and full consideration of such facts, it could determine whether or not the defendant had performed its duty. It certainly did not aid it in the discharge of such duty to permit a witness to say that it was not properly constructed or that the scaffold was not safe, because those aré questions which must be determined from the facts, and not from the conclusion of a witness, no matter how learned or skilled he might be in the construe*733tion of scaffolds. The exceptions taken to the admission of this testimony were well taken, and, for the errors thus committed, I think the judgment should be reversed, and a new trial ordered.